<5"

s
o

A


rs

s

Cc"


^     IW   quinn michaeis 2 hours ago
Q          My perspective anyway... besides that do you know how many times he talked about his sexual habits with a person practicing
^          to be a celibate monk,and the jokes. It became a violation of monk rules just to stay be around this guy. Seriously.
           ife 1         REPLY

^          HolieyOhar 2 hours ago
^          @qulnn michaeis I am really sorry to hear this. It's unfortunate. I wish the best for you both.                                   ^
S          ife 1         REPLY                                                                                                               2
                                                                                                                                             H
           quinn michaeis 2 hours ago                                                                                                        H
                                                                                                                                             X
Q          Then his utterly rude and demeaning behavior was just too much... this guy is always trying to put me in my place. At first I
           didnt notice, but later on when he started getting forceful about attacking Dave and George in every broadcast I got the point.
^          Then in the background he was trying to groom me into recruitment to be in some team of united front against those guys.
           Which again I was there to talk about research. We can keep going... watch when Jason replies he'll talk about himself or get
^          overly aggressive and attack me for something.
^          Show less
           ifc 3   fli   REPLY
                                                                                                                                                 Case 3:17-cv-00601-MHL Document 124-4 Filed 06/06/19 Page 1 of 3 PageID# 2191
Case 3:17-cv-00601-MHL Document 124-4 Filed 06/06/19 Page 2 of 3 PageID# 2192




                                       EXHIBIT THREE CON'T




            Internet URL: https://www.bitchute.com/video/3qKnp8YesRTn/




        ^GHUTE                                           ^Search.

        =         WATCH




                 <2>220          flS 2         Q0                    * O = N V   <
                First pubtished at 11:31 UTC on August 21st, 2018.

                 #LARPWARS             #VVEBB        ;;GOONMAN



                    First published at 11:31 UTC on August 21st,2018.


14:49        GOODMAN. But the point I am getting at.is ..for you .. ,they knew,they were
             following you around, we saw these vans, we have evidence that Dave Acton
             [undersigned] was aware of your location.


15:11        GOODMAN. I know the evidence is real, [location data known by undersigned[].




                                                          16
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-4 Filed 06/06/19 Page 3 of 3 PageID# 2193




 1:23:10     QUINN. We will talk more about Mr. Leaky on my channel this week, and some
             next week. Once I dig more into this German communications center that they
             are revealing the secret location of.



 1:23:20     GOODMAN. Perhaps Herr Sweigert knows more about that.


 1:23:24     QUINN. That's the other thing with the last name of Sweigert. These people
             come from. There family comes from that area from that time.



 1:23:29     GOODMAN. Ya. Exactly.




                                              17

Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
